                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                  IN THE UNITED STATI:S DISTRICT COURT                          November 08, 2019
                  FOR THE SOUTHERN ])!STRICT OF TEXAS                            David J. Bradley, Clerk

                            HOUSTON ])IVISION

RAMON APOLONIO BAUTISTA-                     §
LEIVA and MARl RODRIGUEZ-                    §
MACHADO,                                     §
                                             §
             Petitioners,                    §
                                             §
v.                                           §   CIVIL ACTION NO. 4:19-cv-0877
                                             §
KEVIN McALEENAN,                             §
                                             §
             Respondent.                     §

                            MEMORANDUM[ AND ORDER

      Ramon Apolonio Bautista-Leiva and Mari Rodriguez-Machado filed an emergency

petition for a writ of habeas corpus under 28 U.S.C. § 2241, seeking release from

confinement by immigration officials with the United States Department of Homeland

Security (DHS) and a stay of removal. The n:spondent filed a motion to dismiss and the

petitioners filed a reply. (Docket Entry Nos 7, 8). The petitioners requested leave to

submit a sur-reply, which the respondent   mov·~d   to dismiss or strike. (Docket Entry Nos.

11, 12, 13). The respondent subsequently fil(:d an amended motion to dismiss, advising

the Court that both of the petitioners have betn removed from the United States and that

the petition is moot. (Docket Entry No. 17). The petitioners have filed a response through

their counsel of record and the respondent has filed a reply. (Docket Entry Nos. 18, 19).

      After considering all the pleadings and the applicable law, the Court will grant the

respondent's amended motion and dismiss thi~ case for the reasons explained below.
I.    Background

      Bautista-Leiva is a native and citizen of Honduras. (Docket Entry No. 1, at 2).

Rodriguez-Machado is a native and citizen ofEl Salvador. (!d.). Both petitioners entered

the United States without inspection on or about June 14, 2004. (!d.). At some point in

2004, both petitioners were issued a Notice to Appear before an immigration judge, which

they allegedly did not receive, and were   orden~d      removed in absentia (!d.)

      The petitioners were taken into custody by police in Conroe, Texas, and detained

without criminal charges on an unspecified date. (!d.). The petitioners filed motions tore-

open their immigration proceedings based on lack of notice, but the immigration judge

denied those motions (Docket Entry Nos. 1-S, 1-6). Rodriguez-Machado was removed

from the United States on March 1, 2019. (Dccket Entry No. 1, at 3). Bautista-Leiva was

removed from the United States on April2, 2019. (Docket Entry No. 17, at 1).

      On March 11, 2019, Bautista-Leiva anc. Rodriguez-Machado filed their emergency

petition for a writ of habeas corpus to challenge Bautista-Leiva's continued detention by

immigration officials and seeking a stay of removal. In addition to the habeas corpus

statute found at 28 U.S.C. § 2241, the petitioners also invoke the Declaratory Judgment

Act, 28 U.S.C. § 2201, and the All Writs Act,     :~8   U.S.C. § 1651. The respondent moves to

dismiss for lack of subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(l), arguing

that the petitioners' release from custody and removal from the United States renders their

petition moot.




                                              2
II.    Standard of Review

       The respondent's motion to dismiss for lack of subject matter jurisdiction is

governed by Fed. R. Civ. P. 12(b)(l). "A       ca~e   is properly dismissed for lack of subject

matter jurisdiction when the court lacks the statutory or constitutional power to adjudicate

the case." Krim v. pcOrder.com, Inc., 402 F.3d 489, 494 (5th Cir. 2005) (citation and

internal quotation marks omitted). "The distriet court 'has the power to dismiss for lack of

subject matter jurisdiction on any one of three separate bases: (1) the complaint alone; (2)

the complaint supplemented by undisputed facts evidenced in the record; or (3) the

complaint supplemented by undisputed facts p: us the court's resolution of disputed facts."'

Stiftung v. Plains Marketing, L.P., 603 F.3d 295, 297 (5th Cir. 2010) (quoting Williamson

v. Tucker, 645 F.2d 404, 413 (5th Cir. 1981)). When considering whether subject matter

jurisdiction exists, a district court is "free to weigh the evidence and resolve factual disputes

in order to satisfy itself that it has the power to hear the case." Krim, 402 F.3d at 494. The

party seeking federal court review bears the burden of demonstrating that jurisdiction is

proper. See Stiftung, 603 F .3d at 297.

III.   Discussion

       The respondent argues that subject matter jurisdiction is lacking because the case is

now moot as the result ofthe petitioners' release from custody. The United States Supreme

Court has explained that a case becomes moot if it "no longer present[ s] a case or

controversy under Article III, § 2, of the Constitution." Spencer v. Kemna, 523 U.S. 1, 7

(1998). Under the case or controversy require:nent, "[t]he parties must continue to have a

'personal stake in the outcome' of the lawsuit."' !d. (quoting Lewis v. Continental Bank

                                               3
Corp., 494 U.S. 472, 477-78 (1990)).           "Thi~.   means that, throughout the litigation, the

plaintiff 'must have suffered, or be threatened with, an actual injury traceable to the

defendant and likely to be redressed by a favorable judicial decision."' !d. (quoting Lewis,

494 U.S. at 477).

       It is undisputed that both petitioners have been released from immigration custody

and removed from the United States. To the extent that the petition challenges the fact of

continued detention, the petitioners' release fwm custody leaves nothing for this Court to

remedy. See Spencer, 523 U.S. at 18. Under these circumstances, the petition is moot and

must be dismissed. See Fed. R. Civ. P. 12(h)(3) ("If the court determines at any time that

it lacks subject-matter jurisdiction, the court must dismiss the action.").

       The petitioners argue that continuing collateral consequences exist because they are

now barred from returning to the United States for a period of ten years as a result of the

removal orders entered against them. (Docket Entry No 18, at 1-3). The petitioners argue,

therefore, that their petition is not moot and that they should be permitted to challenge the

validity of the removal orders that were entered against them in absentia without adequate

notice. 1 This argument fails because district courts do not have jurisdiction to entertain the

type of challenge that the petitioners present.




1
  The petitioners argue further that the respondent's submission of evidence in support of the
motion to dismiss, i.e., proof that removal has beer. effected, is improper and that the jurisdictional
issue requires resolution under the summary juc.gment standard found in Fed. R. Civ. P. 56.
(Docket Entry No. 18, at 5-6). Because it is undisputed that both petitioners have been deported,
the Court has not relied on the evidence submitted by the respondent.

                                                  4
        It is well established that district courts do not have subject matter jurisdiction to

consider any issues pertaining to an order of removal under the REAL ID Act of 2005,

codified as amended at 8 U.S.C. § 1252(a). 2 This statute makes a petition for review to the

applicable circuit court of appeals the "sole and exclusive means of judicial review" for

orders of removal. 8 U.S.C. § 1252(a)(5). Thus, the REAL ID Act "divested district courts

of jurisdiction over removal orders and design:tted the courts of appeals as the sole forums

for such challenges via petitions for review." lvforeira v. Mukasey, 509 F.3d 709, 712 (5th

Cir. 2007); see also Mer/an v. Holder, 667 F.3d 538, 539 (5th Cir. 2011) (observing that

district courts lack jurisdiction to review a removal order under provisions of the REAL ID

Act).     Because the REAL ID Act precludes jurisdiction over petitions challenging the

validity of the removal orders, the Court has        :10   authority to consider the merits of those

claims.

        Likewise, a district court does not have jurisdiction to stay an order of removal

pursuant to 8 U.S.C. § 1252(g), which provides that "no court shall have jurisdiction to

hear any cause or claim by or on behalf of any alien arising from the decision or action by

the Attorney General to commence proceedings, adjudicate cases, or execute removal

orders .... " See ldokogi v. Ashcroft, 66 F. App'x 526,2003 WL 21018263 at* 1 (5th Cir.

2003) (per curiam) (holding that "[t]he distri1;t court correctly determined that it lacked



2
 By contrast, there is limited authorization for a c~llateral attack on an underlying removal order
in the criminal context for defendants charged with illegal reentry following deportation. See
United States v. Lopez-Urge/, 351 F. Supp. 3d 97~, 984 (W.D. Tex. 2018) ("A defendant charged
with illegal reentry in violation of8 U.S.C. § 1326 has a due process right to challenge the removal
order upon which the charge is predicated in the :::riminal proceeding before the district court.")
(citing United States v. Mendoza-Lopez, 481 U.S. 828, 837-38 (1987)).

                                                 5
jurisdiction to stay the order of removal" 1nder 8 U.S.C. § 1252(g)); Fabuluje v.

Immigration and Naturalization Agency, 244 F.3d 133,2000 WL 1901410, at *1 (5th Cir.

2000) (per curiam) (same). For these additional reasons, the petition must be dismissed.

IV.   Conclusion and Order

      Accordingly, the Court ORDERS as follows:

          1. The respondent's amended motion to dismiss (Docket Entry No. 17) is
             GRANTED.

          2. The habeas corpus petition filed by Ramon Apolonio Bautista-Leiva and
             Mari Rodriguez-Machado is DISMISSED without prejudice as MOOT
             and, alternatively, for lack of jurisdiction.

          3. All other pending motions in this case (Docket Entry Nos. 7, 11, 13, 14) are
             DENIED as moot.

      The Clerk will provide a copy of this order to the parties.

      SIGNED at Houston, Texas, on _____N_O_V_0=--=-8__,2. .0. .19'-----
                                                                ..




                                                      ALFRED . ENNETT
                                                 UNITED STATES !STRICT JUDGE




                                            6
